DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on November 12, 2021 has been entered.
 
Drawings
The drawings were received on November 12, 2021.  These drawings are acceptable (please see the corresponding remarks in paragraph 5 below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 

Claims 1-7, 10-13, 17, and 19 stand/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, U. S. Pub. No. 2011/0253762 in view of:
(a)	Hedge et al., pn 4,165,138 (hereafter Hedge ‘138); Cittadino et al., U. S. Pub. No. 2008/0078777 (hereafter Cittadino ‘777); Brownlee, U. S. Pub. No. 2010/0012674 (hereafter Brownlee ‘674); Petersen et al., U. S. Pub. No. 2011/0276178 (hereafter Petersen ‘178); and/or Ruthven et al., U. S. Pub. No. 2017/0112336 (hereafter Ruthven ‘336).
(b)	Cardwell, pn 666,182.
Regarding claim 1 and the claims dependent therefrom, Wang discloses an assembly with almost every structural limitation of the claimed invention (except for the limitations shown in italics and grayed-out) including:
a base (e.g., 11, 12) for holding the roll of sheet material in a roll holding location, and is configured to couple the dispenser assembly with an environment structure;
a first roller (e.g., 20) and a counter roller (e.g., 36) configured in the dispenser assembly so as to form a nip between each other, the dispenser assembly configured such that the sheet material is movable through the nip towards a dispensing outlet of the dispenser assembly, an axis of the first roller being arranged directly between an axis of the counter roller and the roll holding location in the dispenser assembly;
first and second decoupling rollers positioned upstream and spaced from the first roller, the first and second decoupling rollers being rotatably arranged above a horizontal plane extending through the nip at a distance from each other so as to support the roll of sheet material when the roll of sheet material is in the roll holding location in the dispenser assembly, wherein when the roll of sheet material is in the roll holding location in the dispenser assembly the roll of sheet material contacts the first and second decoupling rollers and does not contact the first roller or the counter roller until a portion of the roll of sheet material is unwound from the roll; and
a cradle extending in a direction parallel to the first roller and the counter roller, the cradle being arranged to support the roll of sheet material such that the sheet material can be unwound towards the first roller, wherein the cradle contacts the roll of sheet material at least at two sites after tangential dispensing of the plurality of sheets results in the roll of sheet material having a diameter too small to contact both the first and second decoupling rollers at an end of the dispensing operation,
the first and second decoupling rollers and/or the cradle are configured to support the roll of sheet material such that the sheet material can be unwound from either the top or the bottom of the roll of sheet material;
wherein the nip between the first roller and the counter roller is configured (e.g., as shown in the figures, particularly Figs. 4A and 5A) to generate a braking force on the sheet material sufficient to break one of the lines of weakness of one of the two webs at the dispensing outlet or downstream of the dispensing outlet and thus leave another of the two webs protruding from the dispenser outlet so that the other of the webs is ready to be grasped (e.g., the subject rollers of Wang create a nip, and these features have the same configuration as that claimed, to the extent claimed, and thus must be considered to be configured to generate a braking force in the same manner as the 
[claim 2] wherein the dispenser assembly is configured so that, when the roll of sheet material is in the dispenser, at least one of the plurality of sheets of the roll of sheet material is further supported by the first roller (e.g., this limitation appears that it would be met by Wang wherein the sheets of the roll contact first roller 36 and thus are supported by the first roller to at least some extent);
[claim 3] wherein the first roller is chosen from the group consisting of: a smooth roller, an embossing roller, a roller made of hard material, a roller made of steel, a roller made of a plastic material, a roller made of a flexible material, a roller made of elastomer, and a roller made of rubber;
[claim 4] wherein the counter roller is chosen from the group consisting of: a smooth flat wall, smooth curved wall, a smooth roller, an embossing roller, a roller made of hard material, a roller made of steel, a roller made of a plastic material, a roller made of a flexible material, a roller made of elastomer, and a roller made of rubber;
[claim 10] wherein the dispenser assembly further includes a cover (e.g., 14) coupled to the base, the first roller being connected to the base, the counter roller being associated with the cover (e.g., both rollers are directly connected to the base and both rollers are associated with the cover, for example, by the structure connecting the cover to the base);
[claim 11] wherein the dispenser assembly further includes a cover (e.g., 14) coupled to the base, the first roller and the counter roller being connected to the base (e.g., both rollers are directly connected to the base);
[claim 13] wherein the dispenser assembly further comprises a mechanical brake (e.g., 31, 31 due to the cutting/tearing action described, for example, in paragraph 0032) acting on at least one of the first roller or the counter roller for generating a resistance against the free rotation of the at least one of the first roller or the counter roller;
[claim 17] wherein an axis of the first roller is closer to the roll holding location than is an axis of the counter roller (e.g., as understood, as shown in Fig. 7);
[claim 19] wherein the dispenser assembly further includes a cover (e.g., 14) coupled to the base, the first roller being connected to the base, the counter roller being secured to the cover (e.g., both rollers are connected/secured to the base and the cover since all of these features are connected/secured to one another either directly or indirectly in the disclosed assembly).
Thus, Wang lacks:
(a)	the specific orientation of the first roller and the counter roller with respect to the roll holding location as follows:
[from claim 1] an axis of the first roller being arranged directly between an axis of the counter roller and the roll holding location in the dispenser assembly; and
(b)	the specific roll support structure including decoupling rollers and a cradle as follows:
[from claim 1] first and second decoupling rollers positioned upstream and spaced from the first roller, the first and second decoupling rollers being rotatably arranged above a horizontal plane extending through the nip at a 
a cradle extending in a direction parallel to the first roller and the counter roller, the cradle being arranged to support the roll of sheet material such that the sheet material can be unwound towards the first roller, wherein the cradle contacts the roll of sheet material at least at two sites after tangential dispensing of the plurality of sheets results in the roll of sheet material having a diameter too small to contact both the first and second decoupling rollers at an end of the dispensing operation;
[claim 5] wherein the cradle has a shape that matches a cylindrical shape;
[claim 6] wherein the cradle is formed as multiple parts;
[claim 7] wherein the cradle has a bottom part positioned below a top part of the first roller.
Regarding (a), roller 36 is connected to arms 31 and thus must be located near the front of the housing to serve its function of acting as an actuator and cutter for the sheet material. However, it is respectfully submitted that the location of roller 20 is much less critical and only needs to be in a position to perform its primary function of forming a nip with roller 36 to dispense the sheet material. Thus, it is respectfully submitted that Hedge ‘138 (e.g., see Figs. 3, 4), Cittadino ‘777 (e.g., see Fig. 1), Brownlee ‘138 (e.g., see Fig. 3), Petersen ‘178 (e.g., see Fig. 3), and Ruthven ‘336 (e.g., see Fig. 8). Therefore, it would have been obvious to one having ordinary skill in the art to provide the rollers in the claimed manner as one of a limited number of possibilities and to gain the benefit described above.
Regarding (b), Cardwell discloses such decoupling rollers and a cradle including:
first and second decoupling rollers (e.g., c, c), wherein the roll of sheet material contacts only the first and second decoupling rollers when the roll is full; and
a cradle (e.g., formed by i, i) extending in a direction orthogonal to the direction of unwinding of the roll of sheet material and being as long as at least the roll of sheet material in the direction, the cradle being arranged to support the roll of sheet material and to unwind the sheet material towards the first roller, wherein the cradle contacts the 
wherein the cradle is formed as multiple parts; and
wherein the cradle has a bottom part positioned below a top part of the first roller.
Cardwell teaches that providing such a support for a roller without wedging with the sides of a housing and allowing a roller to right itself while preventing the reel from overrunning itself when suddenly pulled. Additionally, Cardwell teaches that such a roll support configuration is suited to various sizes of reels, simple to make, and cheap. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a roll support structure on the dispenser of Wang to gain the benefits taught by Cardwell.
Further, regarding claim 5, Cardwell lacks the specific shape of the cradle being a shape that matches a cylindrical shape. That is, Cardwell’s cradle includes a flat bottom surface rather than a concave bottom surface. However, one having ordinary skill in the art would readily understand and consider it obvious to provide such a concave surface so that the empty roll rolls to the center of the cradle for easily locating and removing the empty roll.
Regarding claim 12, Wang further lacks magnetic braking as follows:
[claim 12] wherein the dispenser assembly further comprises a magnetic brake that generates a magnetic field acting on at least one of the first roller or 
However, the Examiner takes Official notice that magnetic braking in such dispensers is old and well-known in the art and provides various well-known benefits including providing a controlled operation during rotation of the rollers and dispensing of the sheet material. While Wang discloses a mechanical braking configuration, one having ordinary skill in the art would readily appreciate and consider it obvious to provide a magnetic braking configuration as well as other known types of braking configurations. Therefore, it would have been obvious to one having ordinary skill in the art to provide such magnetic braking on the dispenser of Wang to gain the well-known benefits including that described above.

Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive.
Regarding applicant’s remarks directed to the drawing on page 7 of the subject response, applicant has not made a new matter statement regarding the additions/changes to the drawings.
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new/modified grounds of rejection.
Therefore, for at least the reasons described above, it is respectfully submitted that the prior art rejection(s) must be maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
January 13, 2022